In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-480 CV

 ______________________

 
IN RE IGNACIO H. PACHECO




Original Proceeding



MEMORANDUM OPINION
	Ignacio H. Pacheco filed a petition for writ of mandamus, in which he complains the
trial court set an unreasonably high pre-trial bail amount.  Pacheco alleges he has been in
custody since April 13, 2007, and that he filed a motion for bond reduction in August 2007,
but he does not inform us of the amount of bond that is currently set or the amount he could
afford to pay to secure his pre-trial release.  We cannot determine from the petition whether
the trial court failed to act on Pacheco's motion for bail or denied the motion. 
	A person confined on an indictment for a felony may apply for a writ of habeas corpus
and may appeal from a ruling on the merits of the habeas petition.  See Tex. Code Crim.
Proc. Ann. art. 11.08 (Vernon 2005); Tex. R. App. P. 31; Ex parte Hargett, 819 S.W.2d 866,
868 (Tex. Crim. App. 1991).  Petition for writ of habeas corpus to a court having jurisdiction
is generally an adequate remedy that will preclude mandamus relief.  In re Piper, 105 S.W.3d
107, 109 (Tex. App.--Waco 2003, orig. proceeding).  We deny the petition for writ of
mandamus.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered October 11, 2007

Before Gaultney, Kreger, and Horton, JJ.